Citation Nr: 1519279	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-26 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on September 28, 2012.


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to June 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision of the Department of Veterans Affairs Medical Center in Bay Pines, Florida.


FINDINGS OF FACT

1.  On September 28, 2012, the Veteran drove himself to the emergency room at Englewood Community Hospital, arriving at 5:17pm, at which time he complained of right hip pain with a history of 2 months.  He requested and received a right hip injection.  He was then released.
 
2.  The treatment the Veteran received was not for injuries of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health.
 
3.  It was feasible for the Veteran to seek treatment to at a local VA Community-Based Outpatient Clinic, and attempts to seek treatment at the clinic would have been considered reasonable by a prudent layperson.
 
4.  On September 28, 2012, the Veteran was enrolled in the VA health care system and had received treatment within the preceding 24 months.
 
5.  The Veteran is financially liable for the expenses incurred as a result of the September 28, 2012 treatment.
 
6.  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the September 28, 2012 medical care.
 
7.  The was no evidence the Veteran could or was seeking reimbursement from a third party for his right hip condition.
 
9.  The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical expenses incurred on September 28, 2012 have not been met. 38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000-100 8 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must assist a claimant at the time he or she files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§ 3.159 (2014).  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  There is no indication in these provisions, however, that Congress intended to revise the unique, specific claim provisions of 38 U.S.C. Chapter 17.  38 C.F.R. §§ 17.120-17 .132; Barger v. Principi, 16 Vet. App. 132 (2002).

In this regard, the provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-32 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  A claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124.  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and basis for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38.  38 C.F.R. § 17.132.

An October 2012 letter from the Bay Pines VA Medical Center explained to the Veteran the basis for the denial of the claim for the benefits sought and notified him of his appellate rights.  The October 2012 letter also advised the Veteran of the criteria necessary to substantiate his claim and afforded him the opportunity to present information and evidence in support of the claim.  There is no indication that there is any relevant evidence outstanding in this claim and, further, the Board finds the current record sufficient to make a decision on the claim.  While a medical opinion was not sought, the May 2013 statement of the case documents that a VA physician participated in the denial of the claim and, as the issue otherwise involves a prudent lay person's finding of emergency, rather than a medical determination, the Board finds that such is not necessary to decide the claim. 38 U.S.C.A. 
§ 1725(f)(1); Swinney v. Shinseki, 23 Vet. App. 257 (2009).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veterans Millennium Health Care and Benefits Act provides that payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. 
§§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and is referred to as the "Millennium Bill Act." 

The Veterans Millennium Health Care and Benefits Act was enacted on November 30, 1999, and took effect 180 days after the date of enactment, i.e., on May 29, 2000.  See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA interim final rule implementing the new statute provides that its effective date is May 29, 2000, and that VA would make retroactive payments or reimbursements for qualifying emergency care furnished on or after that date.  See 66 Fed. Reg. 36,467 (2001).  In this case, the service rendered occurred after the effective date of the "Millennium Bill Act."  Therefore, it is potentially applicable to the current appeal. 

In this regard, the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and are not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008. 

Moreover, under current laws and regulations (see VETERANS' MENTAL HEALTH AND OTHER CARE IMPROVEMENTS ACT OF 2008, Pub. L. 110-387, October 10, 2008, 122 Stat 4110) the Veteran, in order to be eligible for payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities, must show that his treatment satisfies all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the Veteran has exhausted without success all claims and remedies reasonably available to him or her or provider against a third party for payment of such treatment; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses. 

[Note:  In 2012, these criteria were amended.  The following criterion was deleted: The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized).]

According to the evidence of record, the Veteran arrived at Englewood Community Hospital as a "walk-in" at 5:17pm (17:17) on September 28, 2012.  The Veteran's stated complaint was right hip pain with a 2-month history.  The Veteran informed the treating medical personnel that he had received previous treatment for his right hip at a VA medical facility, and that all he wanted on this occasion was a cortisone injection.  The Veteran then stated that, if he could not receive one, he would leave.  The Veteran indicated that he had received such an injection at a VA medical facility, but that VA would not administer another injection for 2 months.  The Veteran stated that he did not want to wait that long.  The Veteran explained that he experienced similar pain in his shoulder in the past, and that cortisone injections had resolved his symptoms.  The Veteran was informed that an intra-articular injection would not be provided, but that a different type injection was available (Solu-Medrol).  The Veteran agreed to this treatment and the injection was administered.  Subsequent to receiving the injection, personnel at Englewood Community Hospital observed the Veteran ambulating through the halls, as well as performing jumping jacks and pushups "while alternating his legs into the air."  He then jumped up from the ground onto his feet.  Eventually, security was notified in an attempt to return the Veteran to his designated room.  The Veteran said that he felt much better, even exclaiming that he felt like he was 19 years old again.  The diagnosis was right hip pain and history of arthritis; the Veteran was prescribed an oral steroid (Medrol Dosepak) before being discharged at 5:39pm (17:39) on September 28, 2012, and departed from Englewood Community Hospital at 6:01pm (18:01). 

The Board will separately address each of the above-listed criteria in order to ascertain if the medical treatment the Veteran received on September 28, 2012, qualifies for payment or reimbursement.

The evidence demonstrates that the Veteran was treated at the emergency department of Englewood Community Hospital.  As such, the Board finds that criterion (a) has been satisfied.

The salient issue with respect to criterion (b) is whether the treatment provided to the Veteran on September 28, 2012, were emergency medical services.  The Veteran contends that he experienced severe pain on September 28, 2012, and was uncertain as to why.  Indeed, the Veteran was emphatic that he did not know at the time that the source of the pain was his right hip.  The Veteran described the pain as "beyond tolerance," and said that he was barely able to get into his car to drive to Englewood Community Hospital.  He stated that he would have sought treatment at a VA Community-Based Outpatient Clinic in Port Charlotte, Florida, but that it was closed at the time he decided to seek treatment.  The Veteran also discusses that his right hip condition was eventually evaluated by VA medical professional who determined that he was a candidate for a hip replacement.

The Board does not doubt that the Veteran was experiencing severe pain on September 28, 2012.  Indeed, the evidence shows that the Veteran was treated for pain with an injection and was prescribed an oral steroid.  It appears as though the Veteran is arguing that, because he was allegedly unaware of the source of his severe pain, that he required emergency medical treatment to ensure that he was not experiencing a condition for which, if he delayed seeking treatment, he would have risked his life or health.

Despite the Veteran's assertions that he was unaware of the source of his pain, the treatment reports generated as a result of his visit to the emergency department at Englewood Community Hospital on September 28, 2012, clearly show that he endorsed "right hip pain."  Moreover, he reported a long history of this pain; that he had received treatment for his right hip from VA in the recent past, including receiving a cortisone injection; and he specifically requested another cortisone injection as treatment.  Even though the Veteran experienced an increased level of pain on September 28, 2012, the evidence demonstrates that the Veteran was aware of the source of this pain.  Consequently, the Board finds that the Veteran's statements about not knowing the source of his September 28, 2012 right hip pain are simply not credible and, thus, will not be considered herein.  

Now that the Board has determined that the Veteran was aware of the source of his severe pain on September 28, 2012, the question remains whether a prudent lay person would have reasonably expected that delay in seeking immediate medical attention for a right hip condition would have been hazardous to the Veteran's life or health.  The Veteran asserts that his right hip condition was diagnosed after September 28, 2012, as a musculoskeletal condition for which medical professionals recommended a hip replacement.  By making this assertion, it appears as though the Veteran is emphasizing the seriousness of his condition and, thus, attempting to validate his decision to seek emergency medical care on September 28, 2012.  Again, the Board does not doubt that the Veteran experienced severe pain on September 28, 2012.  However, there is no evidence to indicate that the Veteran's life or health was/were in actual jeopardy on September 28, 2012, and there was no evidence to indicate that he thought his life or health were in jeopardy on September 28, 2012.  Although the Veteran described his pain as "beyond tolerance" and stated that he experienced difficulty entering his vehicle, he drove himself to the Englewood Community Hospital's emergency department, ambulated without assistance into the emergency department, and declared that he was only interested in receiving a cortisone injection, which, if he did not receive, he would leave the facility.  It is reasonable to conclude that if an individual sincerely thought that his life or health were in jeopardy, he or she would accept any form of care recommended by medical professionals and would not choose to leave a hospital's emergency department if a requested treatment was not provided.  Further, a clinical evaluation did not reveal any symptoms beyond right hip pain.  During this evaluation, the Veteran was able to "ambulate well" and without a limp.  Based on the above discussion, the Board finds that a prudent lay person would not reasonably expect that delay in seeking emergency medical attention for a musculoskeletal disability would have been hazardous to his life or health.  Accordingly, the Board finds that the medical treatment the Veteran received at the Englewood Community Hospital emergency department on September 28, 2012, was not emergency medical care.  Thus, criterion (b) is not satisfied.

Although the Board has found that the medical services provided to the Veteran on September 28, 2012, were not emergency medical services, there exists an alternative regulatory pathway for payment or reimbursement for associated expenses. 

Generally, VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended.  38 C.F.R. § 17.1005(b) (2014).  An exception to this general rule reads as follows:  Claims for payment or reimbursement of the costs of emergency treatment not previously authorized may be approved for continued, non-emergency treatment if (1) the non-VA facility notified VA at the time the veteran would be safely transferred to a VA facility and the transfer of the veteran was not accepted; and (2) the non-VA facility made and documented reasonable attempts to request transfer of the veteran to VA, which means that the non-VA facility contacted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VA facility, and documented such contact in the Veteran's progress notes/physicians' notes, discharge summary, or other applicable medical record.  38 C.F.R. § 17.1005(c)(1), (2). 

The Veteran does not assert, and the evidence of record does not otherwise support finding that the Veteran required continued, non-emergency treatment for his right hip.  There was no indication that his symptoms required transportation to a VA medical facility on September 28, 2012, or that any attempt to transfer the Veteran to a VA medical facility was pursued by the staff and Englewood Community Hospital.  The Veteran was provided with a right hip cortisone injection and was discharged shortly thereafter.  As such, the Veteran's situation does not qualify as an exception to the general rule.  Id. 

The Veteran's address of record is located in Port Charlotte, Florida.  Also located in Port Charlotte, Florida, is a VA Community-Based Outpatient Clinic.  Although this clinic is approximately 12 miles from the Veteran's address of record, at the time the Veteran decided to seek out treatment on September 28, 2012, this clinic was closed (hours of operations are posted as 8:00am to 4:30pm).  See Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (citing Fed. R. Evid. 201 (b) that courts may take judicial notice of facts not subject to reasonable dispute).  The nearest VA medical facility with an emergency department is located approximately 85 miles away from the Veteran's address of record.  However, given the circumstances and non-emergent nature of the Veteran's right hip condition, a prudent lay person would have delayed seeking treatment until the next day (September 29, 2012), at the local VA clinic.  As such, the Board finds that a VA medical facility was feasibly available, even if closed at the time, and an attempt to utilize the clinic before going to a non-VA facility would have been considered reasonable by a prudent lay person.  Accordingly, criterion (c) is not satisfied.

The evidence of record demonstrated that the Veteran was enrolled in the VA health care system on September 28, 2012.  Although the evidence of record did not include any VA treatment reports, a September 28, 2012 treatment record from Englewood Community Hospital demonstrated that the Veteran endorsed receiving treatment at a VA medical facility for a right hip condition.  Additionally, a patient profile generated by Englewood Community Hospital shows the Veteran's insurance provider as "VA Millenium Bill" in Bay Pines, Florida.  The Board accepts this evidence as an indication that the Veteran had received medical services under the authority of 38 U.S.C. Chapter 17 within the 24-month period preceding September 28, 2012.  As such, criterion (d) is satisfied.

The evidence of record included various documents, namely invoices, demonstrating that the Veteran is financially liable for the expenses incurred as a result of the medical services administered on September 28, 2012.  As such, criterion (e) is satisfied.

The evidence of record did not demonstrate that the Veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the treatment beyond the VA health care system.  As such, criterion (f) is satisfied.

The evidence of record does not show that the Veteran's right hip condition was caused by a work-related injury.  Further, there was no evidence demonstrating the existence of a third party from which the Veteran could seek payment or reimbursement for the medical expenses arising as a result of the September 28, 2012 medical treatment.  As such, criterion (g) is satisfied.

With respect to the Veteran's eligibility for reimbursement pursuant to 38 U.S.C.A. 
§ 1728, such eligibility is limited to treatment for disabilities for which service connection has been granted.  The Veteran has not applied for and, thus, has not been granted service connection for any right hip disability.  As such, the Board finds that the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728.  As such, criterion (h) is satisfied.

On the basis of the foregoing, the record does not support entitlement of the Veteran to payment for or reimbursement of medical expenses incurred as a result of the treatment he received on September 28, 2012, at Englewood Community Hospital for treatment of a nonservice-connected condition.  


ORDER

Entitlement to reimbursement of or payment for medical expenses incurred on September 28, 2012, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


